Citation Nr: 1328309	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for varicose veins 
in both lower extremities. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1953 to October 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In pertinent part of 
that rating decision, the RO denied an increased evaluation 
for varicose veins disability.  The Veteran submitted 
additional evidence and his claim was reconsidered, but his 
noncompensable evaluation continued in a January 2010 rating 
decision.  The Veteran appealed.  

In June 2013, the Veteran testified during a videoconference 
before the undersigned Acting Veterans Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence of record shows that the Veteran 
suffers from chronic edema in his lower extremities.  
Pertinently, the criteria for compensable evaluations for 
disability due to varicose veins under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, involves manifestations of edema.  In 
this regard, varicose veins warrant a 10 percent evaluation 
when manifested by intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery; a 20 percent evaluation is warranted for persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema; a 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; a 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

However, it is unclear whether what degree, if any, the 
chronic edema symptomatology in the Veteran's lower 
extremities are attributable to his service-connected 
varicose veins as opposed to nonservice-connected 
disabilities, including chronic heart failure, chronic 
kidney disease, peripheral vascular disease, and/or diabetic 
neuropathy.  See August 2009 private medical treatment 
record from Blue Ridge Cardiology and Internal Medicine 
(attributes symptoms of telangiectasais, venous stasis and 
edema to his varicose veins); in contrast, see April 2011 VA 
treatment record (identifies edema in lower extremities as 
multifactorial, secondary to chronic heart failure, venous 
insufficiency, amlopidpine, deep vein thrombosis, and 
nephritic syndrome).  When a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Therefore, a new VA 
examination is necessary to clarify whether any 
symptomatology may be attributed to his service-connected 
varicose veins disability as opposed to his nonservice-
connected disorders.

Moreover, the medical and lay evidence of record shows that 
the edema in the Veteran's lower extremities have worsened 
since his last VA examination in December 2009.  Given the 
possible etiology of the edema to the Veteran's varicose 
veins, as well as the passage of over three since the last 
VA examination, a new VA examination is needed to evaluate 
the severity of the Veteran's varicose veins. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of any 
and all health care providers who have 
provided treatment for his service-
connected disability.  After acquiring 
this information and obtaining any 
necessary authorization, obtain and 
associate these records with the claims 
file.

2.	Obtain all outstanding VA treatment 
records and reports generated since 
2012.  Efforts to obtain these records 
must be associated with the claims file 
and requests for these records must 
continue until the agency of original 
jurisdiction (AOJ) determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.	Schedule the Veteran for a VA veins and 
arteries examination to address the 
current severity of his service-
connected varicose veins in his lower 
extremities.  The entire claims file 
(i.e. the paper claims file and any 
medical records contained in Virtual 
VA, CAPRI, and AMIE) must be reviewed 
by the examiner in conjunction with the 
examination.  If the examiner does not 
have access to Virtual VA, any relevant 
treatment records contained in Virtual 
VA file that are not available on CAPRI 
or AMIE must be printed and associated 
with the paper claims file so they can 
be available to the examiner for 
review.  Any and all studies, tests and 
evaluations determined to be clinically 
necessary should be performed.  
 
The examiner should identify all 
manifestations of the Veteran's 
varicose veins in his left and right 
lower extremities and specifically 
comment on whether the edema in his 
lower extremities may be attributed to 
the Veteran's service-connected 
disability.  
 
To the extent possible, the examiner 
should attempt to distinguish between 
the edema due to the service-connected 
varicose veins and that due to his 
nonservice-connected disorders.  The 
examiner should note that that if a 
factual distinction between the 
service-connected varicose veins and 
any nonservice-connected disorder(s) 
cannot be made as a medical matter, 
then under applicable law all 
symptomatology will be presumed to be 
due to the service-connected 
disability.  A clear rationale for all 
opinions expressed must be provided.

4.	After any additional notification 
and/or development that the AOJ deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case must be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


